Orders of the County Court of Queens county reversed, with ten dollars costs and disbursements, and motion to punish denied, with ten dollars costs, to be credited upon plaintiff’s judgment. The County Court did not find the judgment debtor to have been in default, which was the ground of the moving affidavit. Neither were the charges of concealing assets, or suppressing evidence, pointed out in the moving affidavit or the order to show cause, so as to notify the debtor of the offense charged. Nor were they established by the record of the debtor’s two examinations in supplementary proceedings. Jenks, P. J., Thomas, Carr, Mills and Putnam, JJ., concurred.